                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                   :             CIVIL ACTION
                                 :
      v.                         :
                                 :
MAJOR CLARK, LAURA BANTA, M.     :
NASH, THOMAS GRENEVICHY,         :
GEORGE ANDRAKA, SGT. WORTH,      :
SGT. BISSELL, C/O BARRETTO, C/O  :
BANGGERT, C/O MARTIN, C/O HAYES, :
C/O MARTINEZ, C/O VOURHEES, C/O  :
BROWN, SGT. RIVERA, C/O WEST,    :
C/O CHOI, UNKNOWN CORRECTIONAL :
OFFICERS, PA DEPARTMENT OF       :
CORRECTIONS, DR. RICHARD DOYLE, :
R. LADDNNE, MHM, CHIEF SAFETY &  :
ENVIRONMENTAL PROTECTION         :
DIVISION and J. WETZEL           :             NO. 19-253

                                     ORDER

      NOW, this 20th day of November, 2019, upon consideration of the Commonwealth

Defendants’ Motion to Dismiss (Document No. 11) and the Defendant Chief Safety and

Environmental Protection Division’s Motion to Dismiss (Document No. 14), it is

ORDERED that the motions are GRANTED.

      IT IS FURTHER ORDERED that the Complaint is DISMISSED WITH

PREJUDICE.

                               /s/ TIMOTHY J. SAVAGE J.
